K&L GATES One Lincoln Street Boston, Massachusetts02111 April 14, 2010 Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549-4720 Attn:Christian Sandoe, Esq. VIA EDGAR RE: Salient Absolute Return Master Fund (File Nos. 811-22387) Dear Mr. Sandoe: 1. On February 2, 2010, Salient Absolute Return Master Fund (“Master Fund”) filed its initial registration statement on Form N-2.On March 31, 2010, registration statements for Salient Absolute Return Fund and Salient Absolute Return Institutional Fund (“Feeder Funds”) were declared effective under the Securities Act of 1933.The accompanying filing of the Master Fund reflects solely edits to conform the Master Fund disclosure to the Feeder Funds’ registration statements as declared effective. Sincerely, /s/ George J. Zornada George J. Zornada
